Citation Nr: 0933276	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2008, 
at which time it was remanded for additional development.  
While the Board is loath to delay the case any further, the 
claim not currently ripe for appellate consideration due a 
pending request for a hearing, as will be discussed below in 
more detail.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the Veteran's August 2005 substantive appeal to the Board, 
on VA Form 9, he did not indicate whether he wished to 
testify at a Travel Board hearing at the RO before a Veterans 
Law Judge (VLJ).  See 38 C.F.R. § 20.700.  In a November 2008 
decision, the Board found that additional development was 
needed before the claim could be decided on its merits.  In 
July 2009, responding to a June 2009 Supplemental Statement 
of the Case, the Veteran filed a new Form 9, on which he 
checked the box indicating that he wishes to testify at a 
hearing at the RO before a Member of the Board.  He did not 
state, and the form does not delineate, whether he desires a 
Travel Board hearing or a videoconference hearing. 

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700.  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing at 
the RO before a Veterans Law Judge, as the 
docket permits.  Offer him the option of a 
Travel Board hearing or a videoconference 
hearing, whichever he prefers.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be placed 
in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

